Woodbury, J.
A submission of all matters in dispute, or of all demands, embraces only such demands and disputes as exist between the parties at the date of the submission. This is the fair construction of the language of the submission, and accords with the nature of the transaction : and it is the rule of the civil as well as of the common law.(l) It is clear then, that the arbitrators in this case ought not to have considered the rule mentioned in the plea as submitted to their decision.
But is the award for this cause void ? In some cases, where an award embraces matters not submitted, if the different matters considered and decided by the arbitrators are set out separately in the award, the award is held to be *430void only as to the matters not. submitted. 2 Saund. 293, Pope vs. Brett.—2 Mod. Rep. 309. Hill vs. Thorn.—Yelv. 98.—12 Mod. 534, 585.—2 Wilson 268, Fox vs. Smith.— Cro. James 663.—8 East 450.— 7 ditto 85.—14 John. 108-13 ditto 268.
But where matters not submitted are considered bj the arbitrators* and a gross sum is awarded, the whole award is void. 12 Mod. Rep. 587, Lee vs. Elkins.— 8 Mass. Rep, 399 Peters vs. Pierce.—Cro. Eliz. 432, Samon vs. Pitt.—Kyd on Awards 249.
the case now before us a gross sum is awarded ; and as it is found that the arbitrators grounded their award in part upon matters not submitted to them, the whole award is void. Judgment ought, therefore, to be rendered upon the verdict.